ELLISON, J.
This action was brought on a special taxbill issued by a city of the third class for street improvements in such city. The judgment in the trial court sustained the taxbill and defendant appealed.
Relator asks that the judgment be affirmed on the ground that the record, as preserved in the abstract, does not preserve any error in the trial. An examination of the abstract discloses a record proper in which appears the petition and answer. Then follows matters of exception which must be set forth in a bill of exceptions. These are the proceedings at the trial, the result thereof, the action of the court on the motion *645for new trial, etc. Here the motion for new trial is noted in the bill of exceptions, but the record proper, as distinguished from the bill of exceptions, does not show that such motion was ever filed and the case is thus left without a motion for new trial. When there is no motion for new trial, all matters of exceptions are out of the case and all that can be noticed on the appeal is what may arise on the record proper. More than this, there is no distinction made in the abstract between those matters which should appear in the record proper and those which should appear in the bill of exceptions, and we are thus left without any way of knowing what was intended to be stated as matter of exception and what was intended as a mere recitation of the record. Decisions have been made on the points here involved a great number of times, among others the following: Clay v. Union Publishing Co., 200 Mo. 665; Stark v. Zehnder, 204 Mo. 442; Stark Bros. v. Martin, 126 Mo. App. 575; Harding v. Bedoll, 202 Mo. 630; Pennowfsky v. Coerver, 205 Mo. 135. The latest announcement by the Supreme Court, is found in Thompson v. Ruddick, 213 Mo. 561, 111 S. W. 1131.
There being no error in the record proper, the judgment is affirmed.
All concur.